Per Curiam.

Demurrer sustained for the reason that the petition, having plead that the case filed in the Court of Common Pleas is between the same parties and involves the same subject matter in the case subsequently filed in the Cleveland Municipal Court, fails to state a cause of action under which this court acquires jurisdiction in an action in mandamus to direct the Cleveland Municipal Court to vacate an order staying proceedings in that court. Parkison v. Victor, Judge, 105 Ohio App., 200, syllabus one:
“1. As between courts having concurrent and coextensive jurisdiction, the court whose power is first invoked by the commencement of proper proceedings, and the service of the required process, acquires the right to adjudicate upon the whose issue and settle the rights of the parties, to the exclusion *101of all other tribunals, unless the action is terminated by the parties before such final determination.” ,
See also Rush v. Maple Heights, 167 Ohio St., 221; Brownewell v. Columbus Clay Mfg. Co., 166 Ohio St., 324 at 327.
Hurd, P. J., Kovachy and Skeel, JJ., concur.